









[missionpharmacallette_image1.gif]Mission®
PHARMACAL




Exhibit 10.2


October 15, 2015


Stephen Aselage
CEO
Retrophin Inc.
12255 El Camino Real, Suite 250 San Diego, CA 92130


Re: Addendum to Trademark License and Supply Agreement dated May 28, 2014 Dear
Stephen,
As you are aware, Retrophin has requested that Mission Pharmacal build a
significant safety stock of tiopronin, the active pharmaceutical ingredient
(API) in THIOLA. The safety stock is requested to insure that there is no
interruption in the supply of THIOLA and to prepare for a potential development
project, whereby THIOLA may be reformulated. Due to the financial burden of
purchasing such large quantities of tiopronin prior to firm production orders,
Mission is requesting immediate reimbursement for the safety stock purchases.


In order for Mission to execute on the acquisition of safety stock, Retrophin
will need to submit an agreed upon annual plan of API purchases. Mission will
then work with the approved supplier to schedule production and purchases. The
Annual Plan of API purchases is attached to this letter agreement and agreed
upon by the parties.


On Retrophin's behalf, Mission will purchase the agreed quantities of tiopronin
safety stock. Mission requests that Retrophin issue a detailed demand forecast,
outlining the quantities required for safety stock. Mission will then work with
the supplier to order the requested API. Mission will prepare a purchase order
detailing the amount of API to be ordered, the purchase price, and the total
amount due to the supplier. Mission will then submit the purchase order and a
detailed invoice to Retrophin for approval. The sum of the Mission invoice will
be the total amount due from the prepared purchase order pl us a 5%
administration fee due to Mission. Following Retrophin's review and approval of
the submitted purchase order and invoice, Retrophin will submit full payment for
the invoice via wire transfer to Mission. Following receipt of Retrophin's
approval and payment, Mission will issue a purchase order with the supplier.
Mission will cooperate with Retrophin and its auditors for the conduct of
physical inventory counts of the safety stock as needed in order for Retrophin
to fulfill its public company accounting and reporting requirements.


Once the API safety stock material is put into production by Mission to fulfill
Retrophin's firm production orders for finished market packages, Mission will
invoice Retrophin for the finished market packages per the terms of the Supply
Agreement. The invoice for the firm order of finished market packages will be at
the agreed upon Supply Price for actual packages delivered, less a credit for
the actual cost incurred for the pre-purchase of the API Safety Stock. The 5%
administration fee will not be credited to the invoice.



--------------------------------------------------------------------------------











Mission®
PHARMACAL








This addendum will be governed by the terms and conditions of the Trademark
License and Supply Agreement dated May 2014 (as amended) between Mission
Pharmacal Company and Retrophin,Inc.


If Retrophin Is in agreement with the terms proposed herein, please sign below
where Indicated and return to the attention of Mr. Lee Cusenbary via email at
lee.cusenbary@missionpharmacal.com, with copy to Jim Self at
jim.self@missionpharmacal.com.


Respectfully,


[missionpharmacallette_image2.jpg]


Cc: Lee Cusenbary, Tom Dooley,Chris Huggins,Bennett Kennedy,Darryl Johnson, Jon
Taylor






[signature.jpg]

